PD-1201-15
             ou^b /0--r Li.^i yx O.                                        SLQ    u    -o       -eXa^


                                                                             RECEIVED IN
                                                                     „OPR? 0p CRIMINAL APPEALS
                         Ca_9 ^\W U^ 0 c
                                                                                 DEC 10 2015

            EDtN
COURT OF CRIMINAL £rv"r''" ~\                                         CV^S
                                                                           AbetAcosta, Clerk
          DEC UL.

     Abel Acosia, u




                                                                  O^orGl


   yvvy ooj
                   \ ^




                                                       YY>V        C^ ^ ^ ^-^         -fo yvw^/
                                                            y
                                    e                \ /\   i^J   UcU          is     Co^ J)sfW"
                                .       -x_.-    O    £cu/vence,3.
   i^> v

                                                                      -£,gy^          6Y> r^N
                                                                               o


    ^ t^v qpp*-1 o^-/ ^r^ r ^ .r
           Con^^ ^                                     6o^«/m
     J>   ^ ro V"                         a?    .1 QH       6V^


          (A-^a^ '_J—K3\C                        4^rr ^X-^vyry C\<Sm^\/ (l/Jf°^°)
              jyfS


             V- '^a3          i <^<cW *
                                  'r\




            >Ke.ob +o 4-U- (r-aci- ^ wh'cl^
IA^^^   P


                        1 u,.^^               }-CM-L(h) ,12.32,
v^jUl- m f-^-f ::X1 iVaj Se.^knc4 u/^4^




rW "TV i«*       C   ,6lA»~
                                        a 3 PO'P £5\)\^ fh*s
                                                                   \


                              a          frSS <lS
                                                             _V>£      •P(W^W-

(355 )^ K^ CI fi ^m *
                                    'O          QmT   O^

                                                                   1/-J   \ c^


                                                           Q (-S




  CisS»^V rv-c \ (- 4^^ would S^P-y